Third District Court of Appeal
                                 State of Florida

                             Opinion filed May 6, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                 ________________

                                 No. 3D14-3127
                           Lower Tribunal No. 13-26508
                               ________________

                                 Willie Shotwell,
                                      Appellant,

                                          vs.

                              The State of Florida,
                                      Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina M. Miranda, Judge.

      Willie Shotwell, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before SUAREZ, LAGOA, and EMAS, JJ.

      PER CURIAM.

      Affirm without prejudice to file an amended, legally sufficient 3.801 petition

within sixty (60) days of the date of this opinion.